DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Pages 8-9, Section 1 and 2, dated 5/06/2022. Additionally, Uno et al. US 2012/02366423, Nemura et al. US 2014/0092371, and Uno et al. US 2014/0111877, prior art of record disclosed 1/07/2022, fails to disclose independent claim 1, independent claim 11,  and independent claim 20 in its entirety.
Specifically, regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a lens adjusting mechanism comprising: “a spring assembly, having at least one elastic plate contact contacting against first opening edge and the second opening edge, the at least one elastic plate contact capable of exerting a pushing force on the first opening edge or the second opening edge, wherein the fastener is capable of adjusting a distance between the first opening edge and the second opening edge”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-10 are allowable due to pendency on independent claim 1.
Specifically, regarding the allowability of amended independent claim 11: The prior art of record does not disclose or suggest a lens adjusting mechanism comprising: “at least one combiner for combining the through-hole edge and the thin elastic element, wherein the combiner is capable of adjusting a distance between the thin elastic element and the through-hole edge”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 12-19 are allowable due to pendency on independent claim 11.
Specifically, regarding the allowability of independent claim 20: The prior art of record does not disclose or suggest a lens adjusting mechanism comprising: “lens adjusting mechanism, comprising: a light-valve case, having a light emitting opening and a first edge adjacent to the light emitting opening; a projecting lens case, the lens adjusting mechanism further comprises a light-valve and a lens module, the light valve is disposed on the light-valve case, the projecting lens case is to hold the lens module”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872